Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 31, 2022

                                    No. 04-22-00507-CR

                                     Marlene LEVEN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021CR4845A
                          Honorable Ron Rangel, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on August 31, 2022.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court